          Case 1:20-cv-03435-RA Document 17
                                         16 Filed 07/28/20
                                                  07/27/20 Page 1 of 2




Adam L. Schwartz
aschwartz@homerbonner.com
305 350 5116


July 27, 2020

VIA ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007


Re:    Conneaut Creek Ship Repair, Inc. v. Versitec Marine Services, Inc. d/b/a Versitec
       Marine & Industrial, Case No. 1:20-cv-03435-RA (S.D.N.Y), Motion for Adjournment
       of Court Deadlines

Dear Judge Abrams:

In light of the fact that the parties have entered into significant settlement discussions,
Plaintiff Conneaut Creek Ship Repair, Inc. (“Conneaut Creek”), respectfully requests a sixty
(60) day adjournment of all Court deadlines and hearings.

On May 1, 2020, Conneaut Creek filed its initial complaint against Defendant Versitec
Marine & Industrial, a Canadian entity, alleging breach of contract, account stated, and
unjust enrichment [ECF No. 1]. Conneaut Creek amended its complaint three days later to
specify the corporate entity it believed was doing business as Versitec Marine & Industrial
[ECF No. 6]. Conneaut Creek served that entity on May 7, 2020 [ECF No. 11].

On May 8, the Court issued its order requiring the parties to provide a case summary,
proposed case management plan, and scheduling order by July 31, 2020 and setting a
status conference for August 7, 2020 at 12:15 p.m. [ECF No. 10]. On June 2, 2020, the Clerk
of Court issued a Clerk’s Certificate of Default [ECF No. 15], and on the same day
undersigned counsel served Defendant via email and FedEx the Court’s May 8, 2020 Order
and the Clerk’s Certificate of Default.

Subsequent to said service, Conneaut Creek learned that the entity operating as Versitec
Marine & Industrial was placed under receivership by the Ontario Superior Court of Justice.

                                         1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                                                       305 350 5100 | www.homerbonner.com
                        Case 1:20-cv-03435-RA Document 17
                                                       16 Filed 07/28/20
                                                                07/27/20 Page 2 of 2

            Case No. 1:20-cv-03435-RA
            Page 2
            The parties also began settlement discussions. The parties have made progress to resolve
            the matter; however, given issues related to COVID-19, the cross-border nature of the
            negotiations, and the fact that any settlement requires approval by the receiver and
            perhaps the Ontario Superior Court of Justice, Conneaut Creek respectfully requests that all
            deadlines and hearings be adjourned for sixty (60) days. The Defendant consents to the
            relief requested. This is the first request for an adjournment of the Court’s deadlines. A
            proposed order is enclosed.



                                                                   Respectfully submitted:



                                                                   1200 Four Seasons Tower
Application granted. The initial conference scheduled for          1441 Brickell Avenue
August 7, 2020 is hereby adjourned to October 16, 2020 at          Miami Florida 33131
                                                                   Phone: (305) 350-5116
2:30 p.m. The parties' joint letter and proposed case
                                                                   Fax: (305) 372-2738
management plan shall be filed no later than October 9, 2020.
                                                                   By:   s/ Adam L. Schwartz
No later than September 30, 2020, the parties shall file a joint         Adam L. Schwartz, Esq.
letter updating the Court as to the status of their settlement           N.Y. Bar No. 4288783
discussions.                                                             Email: aschwartz@homerbonner.com

                                                                         and
SO ORDERED.

                                                                         O’ROURKE & LAWLOR
                                    ___________________                  John E. Lawlor, Esq.
                                    Hon. Ronnie Abrams                   129 Third Street
                                    7/28/2020                            Mineola, New York
                                                                         Phone: (516) 248-7700
                                                                         Fax: (516) 742-7675
                                                                         Email: jlawlor@johnelawlor.com

                                                                   Attorneys for Plaintiff Conneaut Creek Ship
                                                                   Repair, Inc.

            Enclosure




                                                                          HomeR BonneR Jacobs Ortiz, P.A.
